UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-2175


ANDRE JUSTE,

                     Plaintiff - Appellant,

              and

MOTJUSTE TIRADE OF VIM ANDRE JUSTE; A.A.A.J.,

                     Plaintiffs,

              v.

LINDSAY ANNMARIE BRENNAN, a/k/a Lindsay Annmarie Phillips; WAL-
MART CORPORATE, INC.; STEFANIE FAITH BRENNAN,

                     Defendants - Appellees.


Appeal from the United States District Court for the Northern District of West Virginia, at
Martinsburg. Gina M. Groh, Chief District Judge. (3:13-cv-00182-GMG-JES)


Submitted: February 24, 2022                                 Decided: February 28, 2022


Before GREGORY, Chief Judge, and NIEMEYER and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Andre Juste, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Andre Juste seeks to appeal the district court’s order adopting the magistrate judge’s

report and recommendation and dismissing his complaint with prejudice. We dismiss the

appeal for lack of jurisdiction because the notice of appeal was not timely filed.

       In civil cases, parties have 30 days after the entry of the district court’s final

judgment or order to note an appeal, Fed. R. App. P. 4(a)(1)(A), unless the district court

extends the appeal period under Fed. R. App. P. 4(a)(5) or reopens the appeal period under

Fed. R. App. P. 4(a)(6). “[T]he timely filing of a notice of appeal in a civil case is a

jurisdictional requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007).

       The district court entered its order on April 21, 2014. Juste filed the notice of appeal

on October 18, 2021. Because Juste failed to file a timely notice of appeal or to obtain an

extension or reopening of the appeal period, we dismiss the appeal.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                 DISMISSED




                                              2